            Case 2:19-cr-00159-RSL Document 107-1 Filed 06/29/21 Page 1 of 3




                                                                   JUDGE ROBERT S. LASNIK
 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                    )   NO. CR19-159RSL
                                                  )
 8                   Plaintiff,                   )   ORDER GRANTING UNOPPOSED
                                                  )   MOTION TO CONTINUE TRIAL AND
 9             vs.                                )   PRETRIAL MOTIONS DEADLINE
                                                  )
10   PAIGE A. THOMPSON,                           )   (PROPOSED)
                                                  )
11                   Defendant.                   )
                                                  )
12
           THIS MATTER having come before the Court on the defendant’s unopposed
13   motion for a continuance of the trial and the pretrial motions due date, and the Court
14   having considered the facts set forth in the motion, the speedy trial waiver executed by
15   defendant, and the records and files herein, the Court finds as follows:
16         The Court finds that the ends of justice will be served by ordering a continuance
17   in this case, that a continuance is necessary to ensure adequate time for effective case

18   preparation, and that these factors outweigh the best interests of the public and
     defendant in a speedy trial.
19
           1. A failure to grant the continuance would deny the parties the reasonable time
20
     necessary for effective preparation, taking into account the exercise of due diligence,
21
     within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure to grant a
22
     continuance in the proceeding could result in a miscarriage of justice, within the
23
     meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
24
25
26     ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                 1601 Fifth Avenue, Suite 700
       THE PRETRIAL MOTIONS DEADLINE        -1                        Seattle, Washington 98101
       (Paige A. Thompson; CR19-159RSL)                                          (206) 553-1100
            Case 2:19-cr-00159-RSL Document 107-1 Filed 06/29/21 Page 2 of 3




           2. The ends of justice will be served by ordering a continuance in this case, as a
 1
     continuance is necessary to ensure adequate time for the parties to effectively prepare
 2
     for trial. All of these factors outweigh the best interests of the public and defendant in
 3
     a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 4
           IT IS THEREFORE ORDERED that the trial date shall be continued from
 5
     October 18, 2021, to March 14, 2022, and pretrial motions are to be filed no later
 6   than December 2, 2021, and shall be noted for consideration no earlier than the fourth
 7   Friday after the filing date (or January 14, 2022, in the case of motions filed
 8   December 2, 2021);
 9         IT IS FURTHER ORDERED that responses to any pre-trial motions are due
10   on December 23, 2021 (or twenty-one (21) days after the filing of any motion filed

11   prior to December 2, 2021), and any replies thereto are due on January 10, 2022 (or
     seven (7) days after filing of any response in the case of any motion filed prior to
12
     December 2, 2021); and
13
           IT IS FURTHER ORDERED that the resulting period of delay from the date of
14
     this Order to the new trial date is hereby excluded for speedy trial purposes under 18
15
     U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(i), (ii), and (iv).
16
           IT IS SO ORDERED.
17
           Dated this ____ day of June, 2021.
18
19                                       _____________________________________
20                                       ROBERT S. LASNIK
                                         UNITED STATES DISTRICT JUDGE
21   Presented by,
22
     /s/ Mohammad Ali Hamoudi
23   MOHAMMAD ALI HAMOUDI
     /s/ Christopher Sanders
24   CHRISTOPHER SANDERS
25
26     ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       THE PRETRIAL MOTIONS DEADLINE        -2                         Seattle, Washington 98101
       (Paige A. Thompson; CR19-159RSL)                                           (206) 553-1100
            Case 2:19-cr-00159-RSL Document 107-1 Filed 06/29/21 Page 3 of 3




     /s/ Nancy Tenney
 1
     NANCY TENNEY
 2   Assistant Federal Public Defenders

 3   /s/ Brian Klein
 4   BRIAN KLEIN

 5   Attorneys for Paige A. Thompson
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26     ORDER GRANTING UNOPPOSED                        FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                       1601 Fifth Avenue, Suite 700
       THE PRETRIAL MOTIONS DEADLINE      -3                Seattle, Washington 98101
       (Paige A. Thompson; CR19-159RSL)                                (206) 553-1100
